










EXHIBIT 10.4




RESTRICTED STOCK AWARD AGREEMENT


PURSUANT TO THE


LADENBURG THALMANN FINANCIAL SERVICES INC.


AMENDED AND RESTATED


2009 INCENTIVE COMPENSATION PLAN


THIS AGREEMENT (the “Agreement”), made as of _____, by and between Ladenburg
Thalmann Financial Services Inc., with its principal office at 4400 Biscayne
Boulevard, Miami, FL 33137 (the “Company”), and _____ (the “Participant”).


WHEREAS, the Board of Directors of the Company (the “Board”) adopted the
Ladenburg Thalmann Financial Services Inc. Amended and Restated 2009 Incentive
Compensation Plan on May 2, 2014 (approved by the shareholders of the Company on
June 25, 2014) (as such plan may be amended from time to time, the “Plan”);


WHEREAS, the Plan provides that the Company, through the Compensation Committee
of the Board (the “Committee”), has the ability to grant awards of restricted
stock to officers, directors, employees, consultants and other persons who
provide services to the Company or any Related Entities; and


WHEREAS, subject to the terms and conditions of this Agreement and the Plan, the
Committee has determined that Participant, an employee of _____, shall be
awarded shares of Restricted Stock in the amount set forth below and subject to
the terms, conditions and restrictions set forth herein.


NOW, THEREFORE, the Company and the Participant each agree as follows:


1.    Grant of Restricted Stock. Subject to the terms, conditions and
restrictions of the Plan and this Agreement, the Company hereby grants to the
Participant _____ shares of Restricted Stock of the Company (the “Restricted
Shares”) effective as of the date hereof (the “Grant Date”). For the avoidance
of doubt, the Participant is receiving the Restricted Shares at the five-day
volume weighted average price as of _____ of $_____ and on the same terms as
were approved by the Committee on such date, and, accordingly, the Participant
shall be entitled to all rights of a holder of shares of common stock, par value
$.0001 per share, of the Company (“Common Stock”) set forth in Section 4 hereof
as of the Grant Date. To the extent required by applicable law, the Participant
shall pay to the Company the par value ($.0001) for each Restricted Share
awarded to the Participant simultaneously with the execution of this Agreement
in cash or cash equivalents payable to the order of the Company. Pursuant to the
Plan and Section 2 of this Agreement, the Restricted Shares are subject to
certain restrictions, some of which shall expire in accordance with the
provisions of the Plan and Section 2 hereof. Unless otherwise provided herein,
terms used herein that are defined in the Plan and not defined herein shall have
the meanings attributable thereto in the Plan.


2.    Vesting. (a) Except as otherwise provided in Sections 2(b) and 3 hereof,
the Restricted Shares shall become vested in the following percentages and at
the following times, provided that the Continuous Service of the Participant
continues through and on the applicable Vesting Date:


Percentage of Restricted Shares
Vesting Date
_____%
_____
_____%
_____
_____%
_____
_____%
_____





--------------------------------------------------------------------------------




There shall be no proportionate or partial vesting of the Restricted Shares in
or during the months, days or periods prior to each Vesting Date, and all
vesting of the Restricted Shares shall occur only on the applicable Vesting
Date. Upon the termination or cessation of the Participant’s Continuous Service,
other than a Without Cause Termination or a Good Reason Termination, any portion
of the Restricted Shares which is not yet then vested shall automatically and
without notice terminate, be forfeited and be and become null and void except as
otherwise provided herein.


(b)    Notwithstanding any other term or provision of this Agreement, in the
event that an Acceleration Event (as defined below) occurs, the Restricted
Shares subject to this Agreement shall become immediately fully vested as of the
date of the Acceleration Event. For purposes of this Agreement, an “Acceleration
Event” shall mean the first to occur of any of the following: (i) a Change in
Control (as defined below) provided that the Participant’s Continuous Service
with the Company and its Related Entities continues through and on the date of
such Change in Control; (ii) the Participant’s Continuous Service with the
Company and its Related Entities terminates through either a Without Cause
Termination or a Good Reason Termination (as such quoted terms are defined
below); or (iii) the Participant’s Continuous Service with the Company and its
Related Entities terminates as a result of the Participant’s death or
disability.


(c)    For purposes of this Agreement, “Change in Control” means: (i)
consummation of a reorganization, merger or consolidation, sale, disposition of
all or substantially all of the assets or stock or any other similar corporate
event of the Company (a “Business Combination”), in each case, unless following
such Business Combination, all or substantially all of the individuals or
entities who were the beneficial owners, respectively, of the Company voting
stock entitled to vote generally in the election of directors immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
50% of, respectively, the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company’s stock or
all or substantially all of its assets either directly or through one or more
subsidiaries); or (ii) approval by the Board of the Company of a complete
dissolution or liquidation of the Company; or (iii) any “person” (as such term
is defined in Section 3(a)(9) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and as used in Section 13(d)(3) and 14(d)(2) of the
Exchange Act), other than Dr. Phillip Frost, any member of his immediate family,
and any “person” or “group” (as used in Section 13(d)(3) of the Exchange Act)
that is controlled by Dr. Frost or any member of his immediate family, any
beneficiary of the estate of Dr. Frost, or any trust, partnership, corporate or
other entity controlled by any of the foregoing, is or becomes a “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities representing 50% or more of the combined voting power
of the Company’s outstanding securities eligible to vote for election of the
Board of the Company.


(d)    For purposes of this Agreement, (i) a “Without Cause Termination” shall
mean a termination of the Participant’s employment by the Company or a
subsidiary thereof other than for Cause (as defined below) or as a result of the
Participant’s death or disability, (ii) a “Good Reason Termination” shall mean a
termination of the Participant’s employment by the Participant for “good reason”
pursuant to and in accordance with the Participant’s written employment
agreement with the Company or a subsidiary thereof (if any) on the date hereof,
and (iii) “Cause” shall mean (x) the Participant’s willful misconduct or gross
negligence in the performance of his or her duties for the Company or a
subsidiary thereof that is not cured by the Participant within thirty (30) days
after his or her receipt of written notice from the Company or such subsidiary
(as applicable); (y) the Participant’s conviction of, or plea of guilty or nolo
contendere to, a crime relating to the Company or a subsidiary thereof or any
felony; or (z) a material breach by the Participant of the Participant’s
employment agreement, offer letter or other offer arrangement with the Company
or a subsidiary thereof (if any), or any other material written agreement
entered into between the Participant and the Company or any subsidiary thereof
(if any) that is not cured by the Participant within thirty (30) days after his
or her receipt of written notice from the Company or such subsidiary (as
applicable).


3.    Forfeiture. If the Participant’s Continuous Service with the Company and
the Related Entities is terminated for any reason other than a Without Cause
Termination or a Good Reason Termination, the Participant shall automatically
forfeit any unvested Restricted Shares and the Company shall acquire such
unvested Restricted Shares for the amount paid by the Participant for such
Restricted Shares (or, if no amount was paid by the Participant for such
Restricted Shares, then the Company shall acquire such Restricted Shares for no
consideration). The Committee shall have the power and authority to enforce on
behalf of the Company any rights of the Company under this Agreement in the
event of the Participant’s forfeiture of the Restricted Shares pursuant to this
Section 3.


4.    Rights as a Holder of Restricted Shares. From and after the Grant Date,
the Participant shall have, with respect to the Restricted Shares (whether
vested or unvested), all of the rights of a holder of shares of Common Stock of
the Company, including, without limitation, the right to vote the shares, to
receive and retain all regular cash dividends payable to holders of shares of
record on and after the Grant Date (although such dividends will be treated, to
the extent required by applicable law, as additional compensation for tax
purposes), and to exercise all other rights, powers and privileges of a holder
of shares with respect to the Restricted Shares; provided, that, to the extent
the Company issues a dividend in the form of shares or other property,




--------------------------------------------------------------------------------




such shares or other property shall be subject to the same restrictions that are
then applicable to the Restricted Shares under the Plan and this Agreement and
such restrictions shall expire at the same time as the restrictions on the
Restricted Shares expire. Participant shall not be required to repay any
dividends received with respect to Restricted Shares that are subsequently
forfeited prior to vesting.


5.    Taxes; Section 83(b) Election. The Participant acknowledges that (i) no
later than the earlier of (x) the date on which any Restricted Shares shall have
become vested or (y) the date on which the Participant makes a Section 83(b)
election (if he or she so chooses to make such an election), the Participant
shall pay to the Company, or make arrangements satisfactory to the Company
regarding payment of, any Federal, state or local or other taxes of any kind
required by law to be withheld with respect to any Restricted Shares which shall
have become so vested; (ii) the Company shall, to the extent permitted by law,
have the right to deduct from any payment of any kind otherwise due to the
Participant any Federal, state or local or other taxes of any kind required by
law to be withheld with respect to any Restricted Shares which shall have become
so vested, including that the Company may, but shall not be required to, sell a
number of Restricted Shares sufficient to cover applicable withholding taxes;
and (iii) in the event that the Participant does not satisfy (i) above on a
timely basis, the Company may, but shall not be required to, pay such required
withholding and, to the extent permitted by applicable law, treat such amount as
a demand loan to the Participant at the maximum rate permitted by law, with such
loan, at the Company’s sole discretion and provided the Company so notifies the
Participant within thirty (30) days of the making of the loan, secured by the
Restricted Shares and any failure by the Participant to pay the loan upon demand
shall entitle the Company to all of the rights at law of a creditor secured by
the Restricted Shares. The Company may hold as security any certificates
representing any Restricted Shares and, upon demand of the Company, the
Participant shall deliver to the Company any certificates in his or her
possession representing the Restricted Shares together with a stock power duly
endorsed in blank. The Participant also acknowledges that it is his or her sole
responsibility, and not the Company’s, to file timely and properly any election
under Section 83(b) of the Code, and any corresponding provisions of state tax
laws, if the Participant wishes to utilize such election.


6.    No Obligation to Continue Employment. This Agreement is not an agreement
of employment. Neither the execution of this Agreement nor the issuance of the
Restricted Shares hereunder constitute an agreement by the Company or any
Related Entity thereof to employ or to continue to employ the Participant during
the entire, or any portion of, the term of this Agreement, including but not
limited to any period during which any Restricted Shares are outstanding.


7.    Legend. In the event that a certificate evidencing the Restricted Shares
is issued, the certificate representing the Restricted Shares shall have
endorsed thereon the following legends:


(a)    “THE ANTICIPATION, ALIENATION, ATTACHMENT, SALE, TRANSFER, ASSIGNMENT,
PLEDGE, ENCUMBRANCE OR CHARGE OF THE SHARES OF STOCK REPRESENTED HEREBY ARE
SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE LADENBURG
THALMANN FINANCIAL SERVICES INC. (THE “COMPANY”) AMENDED AND RESTATED 2009
INCENTIVE COMPENSATION PLAN ADOPTED BY THE COMPANY’S BOARD OF DIRECTORS ON MAY
2, 2014 (APPROVED BY THE SHAREHOLDERS OF THE COMPANY ON JUNE 25, 2014) (AS SUCH
PLAN MAY BE AMENDED FROM TIME TO TIME, THE “PLAN”) AND AN AGREEMENT ENTERED INTO
BETWEEN THE REGISTERED OWNER AND THE COMPANY DATED AS OF _____. COPIES OF SUCH
PLAN AND AGREEMENT ARE ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY.”     


(b)    Any legend required to be placed thereon by applicable blue sky laws of
any state. Notwithstanding the foregoing, in no event shall the Company be
obligated to issue a certificate representing the Restricted Shares prior to
vesting as set forth in Section 2 hereof.


8.    Power of Attorney. The Company, its successors and assigns, is hereby
appointed the attorney-in-fact, with full power of substitution, of the
Participant for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instruments which such attorney-in-fact may
deem necessary or advisable to accomplish the purposes hereof, which appointment
as attorney-in-fact is irrevocable and coupled with an interest. The Company, as
attorney-in-fact for the Participant, may in the name and stead of the
Participant, make and execute all conveyances, assignments and transfers of the
Restricted Shares provided for herein, and the Participant hereby ratifies and
confirms that which the Company, as said attorney-in-fact, shall do by virtue
hereof. Nevertheless, the Participant shall, if so requested by the Company,
execute and deliver to the Company all such instruments as may, in the judgment
of the Company, be advisable for this purpose.


9.    Transferability. Unless otherwise determined by the Committee, the
Restricted Shares shall not be subject to a Transfer (as defined below),
otherwise than by will or under the applicable laws of descent and distribution,
unless and until the shares become vested under Section 2 hereof. The terms of
this Agreement shall be binding upon the executors, administrators, heirs,
successors and assigns of the Participant. Except as otherwise permitted
pursuant to the first sentence of this Section 9, any attempt to effect a
Transfer of any Restricted Shares shall be void ab initio. For purposes of this
Agreement,




--------------------------------------------------------------------------------




“Transfer” shall mean any sale, transfer, encumbrance, gift, donation,
assignment, pledge, hypothecation, or other disposition, whether similar or
dissimilar to those previously enumerated, whether voluntary or involuntary, and
including, but not limited to, any disposition by operation of law, by court
order, by judicial process, or by foreclosure, levy or attachment.


10.    Miscellaneous.


(a)    This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, personal legal representatives,
successors, trustees, administrators, distributes, devisees and legatees. The
Company may assign to, and require, any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to expressly assume and agree in
writing to perform this Agreement. Notwithstanding the foregoing, the
Participant may not assign this Agreement or any of the Participant’s rights,
interest or obligations hereunder.


(b)    This award of Restricted Shares shall not affect in any way the right or
power of the Board or stockholders of the Company to make or authorize an
adjustment, recapitalization or other change in the capital structure or the
business of the Company, any merger or consolidation of the Company or
subsidiaries, any issue of bonds, debentures, preferred or prior preference
stock ahead of or affecting the Restricted Shares, the dissolution or
liquidation of the Company, any sale or transfer of all or part of its assets or
business or any other corporate act or proceeding.


(c)    The Participant agrees that the award of the Restricted Shares hereunder
is special incentive compensation and that it and any dividends paid thereon
(even if treated as compensation for tax purposes) will not be taken into
account as “salary” or “compensation” or “bonus” in determining the amount of
any payment under any pension, retirement or profit-sharing plan of the Company
or any subsidiary thereof or any life insurance, disability or other benefit
plan of the Company or any subsidiary thereof.


(d)    No modification or waiver of any of the provisions of this Agreement
shall be effective unless in writing and signed by the party against whom it is
sought to be enforced.


(e)    This Agreement may be executed in one or more counterparts, all of which
taken together shall constitute one contract.


(f)    The failure of any party hereto at any time to require performance by
another party of any provision of this Agreement shall not affect the right of
such party to require performance of that provision, and any waiver by any party
of any breach of any provision of this Agreement shall not be construed as a
waiver of any continuing or succeeding breach of such provision, a waiver of the
provision itself, or a waiver of any right under this Agreement.


(g)    The headings of the sections of this Agreement have been inserted for
convenience of reference only and shall in no way restrict or modify any of the
terms or provisions hereof.


(h)    All notices, consents, requests, approvals, instructions and other
communications provided for herein shall be in writing and validly given or made
when delivered, or on the second succeeding business day after being mailed by
registered or certified mail, whichever is earlier, to the persons entitled or
required to receive the same, at the addresses set forth at the heading of this
Agreement or to such other address as either party may designate by like notice.
Notices to the Company shall be addressed to Ladenburg Thalmann Financial
Services Inc. at 4400 Biscayne Boulevard, 12th Floor, Miami, Florida 33137,
Attn: Chief Financial Officer.


(i)    This Agreement shall be construed, interpreted and governed and the legal
relationships of the parties determined in accordance with the internal laws of
the State of Florida without reference to rules relating to conflicts of law.


11.    Provisions of Plan Control. This Agreement is subject to all the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted thereunder and as may be in effect from
time to time. The Plan is incorporated herein by reference. A copy of the Plan
has been delivered to the Participant. If and to the extent that this Agreement
conflicts or is inconsistent with the terms, conditions and provisions of the
Plan, the Plan shall control, and this Agreement shall be deemed to be modified
accordingly. This Agreement contains the entire understanding of the parties
with respect to the subject matter hereof (other than any other documents
expressly contemplated herein or in the Plan) and supersedes any prior
agreements between the Company and the Participant.


[signature page(s) follow]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.




LADENBURG THALMANN
FINANCIAL SERVICES INC.




By: __________________________________
Name:    Brett Kaufman
Title:    Senior Vice President and Chief             Financial Officer






Participant:




___________________________________________




Address of Participant:




